          Case 1:18-cv-08048-JFK Document 31 Filed 11/01/18 Page 1 of 2




                                                      November 1, 2018

By ECF

The Honorable John F. Keenan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:     Iacovacci v. Brevet Holdings, LLC, et al., 18 Civ. 8048 (JFK)

Dear Judge Keenan:

        We represent Plaintiff Paul Iacovacci in the above-referenced action (the “Brevet
Holdings Case”). We write in response to the letter-motion filed on October 30, 2018 by
Defendants Brevet Holdings, LLC, Brevet Capital Management, LLC, Brevet Short Duration
Partners, LLC, Brevet Short Duration Holdings, LLC, Douglas Monticciolo, and Mark Callahan
(the “Moving Defendants”) seeking to adjourn the initial pretrial conference scheduled for
November 13, 2018 (the “Conference”) in the Brevet Holdings Case and Iacovacci v.
Monticciolo, et al., No. 18 Civ. 7984 (JFK) (S.D.N.Y.) (the “Monticciolo Case”). Largely for
the reasons articulated in the letter filed by Plaintiff’s counsel yesterday in the Monticciolo Case,
we respectfully oppose the Moving Defendants’ request.

        Filing a motion to dismiss does not automatically stay discovery. See In re WRT Energy
Sec. Litig., Nos. 96 Civ. 3610 (JFK) & 96 Civ. 3611 (JFK), 1996 WL 580930, at *1 (S.D.N.Y.
Oct. 9, 1996) (“While discovery may in a proper case be stayed pending the outcome of a motion
to dismiss, the issuance of a stay is by no means automatic.”); Moran v. Flaherty, No. 92 Civ.
3200 (PKL), 1992 WL 276913, at *1 (S.D.N.Y. Sept. 25, 1992) (“[D]iscovery should not be
routinely stayed simply on the basis that a motion to dismiss has been filed.”). Instead, the party
seeking a stay must demonstrate that there is “good cause” for one. Fed. R. Civ. P. 26(c). In
determining whether good cause exists, courts consider: “(1) the breadth of discovery sought, (2)
any prejudice that would result, and (3) the strength of the motion.” Hong Leong Fin. Ltd.
(Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013) (internal
quotation marks and alteration omitted). Because the Moving Defendants have thus far refused
to meet and confer with Plaintiff regarding discovery as required under Rule 26(f) of the Federal
Rules of Civil Procedure, and have not filed their motion to dismiss, neither the parties nor the
Court are presently in a position to assess these factors definitively. We agree, however, with
Plaintiff’s counsel in the Monticciolo Case that Defendants seem unlikely to satisfy the “good
cause” standard for a stay based on a motion to dismiss on abstention grounds. That is
particularly true in the instant case, which arises under federal law and concerns issues that are
collateral to the ongoing litigation in state court.
         Case 1:18-cv-08048-JFK Document 31 Filed 11/01/18 Page 2 of 2
November 1, 2018
Page 2 of 2



       Unless a proper motion to stay is filed and granted, the Court should not adjourn the
Conference or prohibit discovery from moving forward. Consistent with his obligations under
Rule 26(f), Plaintiff has provided a proposed discovery plan to Defendants, and if the Court
requests, will provide the same to the Court in advance of the Conference.


                                                   Respectfully submitted,
                                                   KRIEGER KIM & LEWIN LLP


                                             By: ___________________________
                                                 Paul M. Krieger
                                                 Jonathan F. Bolz


cc (by ECF): All counsel of record
